[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                 ELEVENTH CIRCUIT
                       ________________________
                                                             MARCH 20, 2012
                                                               JOHN LEY
                              No. 11-14114                      CLERK
                          Non-Argument Calendar
                        ________________________

                     D.C. Docket No. 2:09-cv-02148-SLB



QUINTON SWANSON,

                                                       Plaintiff-Appellant,

     versus

ALLSTATE INDEMNITY COMPANY,

                                                       Defendant-Appellee.


                       __________________________

              Appeal from the United States District Court for the
                         Northern District of Alabama
                        _________________________

                               (March 20, 2012)

Before MARCUS, MARTIN, and HILL, Circuit Judges:
PER CURIAM:

      Quinton Swanson filed this action against Allstate Indemnity Company

(“Allstate”), alleging a breach of an insurance contract, bad faith, and

misrepresentation in connection with Allstate’s denial of coverage under its

contract of insurance with Swanson. Allstate filed a motion for summary

judgment, arguing that Swanson materially breached the contract by failing to

notify it that the insured property had been vacant for over a year prior to its loss

by fire. Allstate also argued that there was no coverage under the contract due to

the contract’s exclusion for vandalism or malicious mischief to a vacant house.

      The district court granted summary judgment to Allstate in a thorough

opinion with which we find no error. Therefore, on the basis of the opinion of

Chief United States District Judge Susan Blackburn, issued on the 3rd of August,

2011, we shall affirm.

      AFFIRMED.




                                           2